05/11/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0580



                                  No. DA 20-0580

IN THE MATTER OF

J.W.,

              A Youth under the age of eighteen years.

                            GRANT OF EXTENSION

        Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including June 13, 2021, within which to prepare, serve, and file the

State’s response.




TKP                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            May 11 2021